

116 S4749 IS: Preventing Future Pandemics Act of 2020
U.S. Senate
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4749IN THE SENATE OF THE UNITED STATESSeptember 29, 2020Mr. Cornyn (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILL To address the public health risks posed by wildlife markets, and for other purposes. 1.Short titleThis Act may be cited as the Preventing Future Pandemics Act of 2020.2.Wildlife market definedIn this Act, the term wildlife market—(1)means a commercial market that—(A)sells or slaughters terrestrial, including avian, wildlife for human consumption as food or medicine, whether the animals originated in the wild or in a captive environment; and(B)delivers a product in communities where alternative nutritional or protein sources are available; and(2)does not include markets in areas where no other practical alternative sources of protein or meat exists, such as wildlife markets in rural areas on which indigenous people rely to feed themselves and their families.3.Study on risk of wildlife markets on the emergence of novel viral pathogensNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies of Sciences, Engineering, and Medicine agrees to—(1)conduct a study to evaluate—(A)the impact of physical proximity and consumption of terrestrial wildlife as food or medicine on the emergence of viral and other microbial pathogens;(B)the impact of consumption of terrestrial wildlife as food or medicine on the transmission of novel viral and other microbial pathogens;(C)the role consumption of terrestrial wildlife as food or medicine has on the transmission of microbes from animals to humans; and(D)the conditions at live wildlife markets that lead to transmission of zoonotic diseases; and(2)not later than one year after the date of such agreement, submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives on the findings of the study described in paragraph (1).4.International cooperation(a)Sense of CongressIt is the sense of Congress that global institutions, including the Food and Agriculture Organization of the United Nations (FAO), the World Organisation for Animal Health (OIE), and the World Health Organization (WHO), together with leading nongovernmental organizations, veterinary colleges, and the United States Agency for International Development (USAID), should promote the paradigm of One Health—the integration of human health, animal health, agriculture, ecosystems, and the environment as an effective and integrated way to address the complexity of emerging disease threats.(b)Statement of policyIt is the policy of the United States to facilitate international cooperation by working with international partners and through intergovernmental, international, and nongovernmental organizations such as the United Nations to—(1)lead a resolution at the United Nations Security Council or General Assembly and World Health Assembly outlining the danger to human and animal health from emerging zoonotic infectious diseases, with recommendations for implementing the worldwide closure of wildlife markets and the ending of the associated commercial trade of terrestrial wildlife that feed and supply those markets, except for in such countries or regions where the consumption of wildlife is necessary for local food security or where such actions would significantly disrupt a readily available and irreplaceable food supply;(2)work with governments through existing treaties and the United Nations to develop a new protocol or agreement, and amend existing protocols or agreements, regarding stopping deforestation and other ecosystem destruction, closing commercial wildlife markets for human consumption, and end the associated commercial trade of terrestrial wildlife that feed and supply those markets while ensuring full consideration to the needs and rights of indigenous peoples and local communities that are dependent on wildlife for their food security, national sovereignty, and local laws and customs;(3)disrupt and ultimately end the commercial international trade in terrestrial wildlife associated with wildlife markets and eliminate commercial wildlife markets;(4)disrupt and ultimately eliminate wildlife trafficking associated with the operation of wildlife markets;(5)raise awareness on the dangerous potential of wildlife markets as a source of zoonotic diseases such as the novel coronavirus that causes the disease COVID–19 and reduce demand for the consumption of wildlife through evidence-based behavior change programs while ensuring that existing wildlife habitat is not encroached upon or destroyed as part of this process;(6)encourage and support alternate forms of food production, farming, and shifts to domestic animal- or plant-source foods instead of terrestrial wildlife where able and appropriate, and reduce consumer demand for terrestrial wildlife through enhanced local and national food systems, especially in areas where wildlife markets play a significant role in meeting subsistence needs while ensuring that existing wildlife habitat is not encroached upon or destroyed as part of this process; and(7)strive to increase hygienic standards implemented in markets around the globe, especially those specializing in the sale of products intended for human consumption.(c)Activities(1)Global prohibitions and enforcementThe United States Government, working through the United Nations and its components, as well as international organization such as Interpol and the World Organisation for Animal Health, and in furtherance of the policies described in subsection (b), shall—(A)collaboratively with other member states, issue declarations, statements, and communiques urging a global ban on commercial wildlife markets and trade for human consumption; and(B)urge increased enforcement of existing laws to end wildlife trafficking.(2)International coalitionsThe Secretary of State shall seek to build international coalitions focused on ending commercial wildlife markets for human consumption and associated wildlife trade which feeds and supplies said markets, with a focus on the following efforts:(A)Providing assistance and advice to other governments in the adoption of legislation and regulations to close wildlife markets and trade for human consumption.(B)Creating economic pressure on wildlife markets and their supply chains to prevent their operation.(C)Providing assistance and guidance to other governments to prohibit the import, export, and domestic trade of live terrestrial wildlife for the purpose of human consumption.(D)Engaging and receiving guidance from key stakeholders at the ministerial, local government, and civil society level in countries that will be impacted by this Act and where wildlife markets and associated wildlife trafficking is the predominant source of meat or protein, in order to mitigate the impact of any international efforts on local customs, conservation methods, or cultural norms.(3)Authorization of imposition of sanctions(A)Finding and report required(i)In generalThe Secretary of State shall submit a report to the President if the Secretary, in consultation with the Secretary of Health and Human Services, the Secretary of the Interior, and the Administrator of the United States Agency for International Development, finds that—(I)a foreign country—(aa)continues to license or enable commercial wildlife markets; or(bb)does not enact regulations consistent with subsection (b) to ultimately eliminate those markets; or(II)nationals of a foreign country, based on credible evidence, are trafficking or otherwise moving commercial quantities of wildlife intended for human consumption.(ii)Monitoring and investigationsIn administering this subparagraph, the Secretary of State, in consultation with the Secretary of Health and Human Services, the Secretary of the Interior, and the Administrator of the United States Agency for International Development, shall—(I)periodically monitor the activities of foreign entities described in clause (i);(II)promptly investigate any activity by foreign entities that, in the opinion of the Secretary, may be cause for reporting under clause (i); and(III)promptly conclude, and reach a decision with respect to, any investigation commenced under subclause (II).(iii)Transmission to CongressNot later than 15 days after submitting a report to the President under clause (i), the Secretary of State shall transmit the report to Congress.(B)PenaltiesAfter receiving a report under subparagraph (A)(i) with respect to a country, the President may impose such economic, diplomatic, or other penalties as the President considers appropriate with respect to that country or nationals of that country, including the following:(i)Prohibition on importationThe President may direct the Secretary of the Treasury to prohibit the importation into the United States of any articles from the country for such period of time as the President determines appropriate and to the extent that such prohibition is permitted by the World Trade Organization (as defined in section 2(8) of the Uruguay Round Agreements Act (19 U.S.C. 3501(8))) or pursuant to the multilateral trade agreements (as defined in section 2(4) of the Uruguay Round Agreements Act (19 U.S.C. 3501(4))).(ii)Exclusion from United States(I)In generalThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any national of the country described in subparagraph (A)(II).(II)Exception to comply with international obligations and for law enforcement activitiesSubclause (I) shall not apply with respect to an individual if admitting or paroling the individual into the United States is necessary—(aa)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or(bb)to carry out or assist law enforcement activity in the United States.(iii)Blocking of propertyThe President may exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of any national of the country described in subparagraph (A)(II), if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(iv)Prevention of access to international payment channelsThe President may work with international partners to prevent access to the Society for Worldwide Interbank Financial Telecommunications (commonly known as SWIFT) network and other payment channels by any national of the country described in subparagraph (A)(II).(C)Notification to CongressNot later than 60 days after receiving a report under subparagraph (A)(i) with respect to a country—(i)the President shall notify Congress of any action taken by the President pursuant to the report; and(ii)if the President decides not to direct the Secretary of the Treasury to prohibit the importation of terrestrial wildlife from the country, or directs the Secretary to prohibit the importation of less than all fish, wildlife, or related articles of the country, the President shall include in the notification required by clause (i) a statement of the reasons for that decision.(D)Periodic review and termination(i)Periodic reviewAfter submitting a report to the President under subparagraph (A)(i) with respect to a country, the Secretary of State, in consultation with the Secretary of Health and Human Services, the Secretary of the Interior, and the Administrator of the United States Agency for International Development, shall periodically, but not less frequently than every 2 years, review the actions of the country and nationals of the country to determine if the reasons for the finding of the Secretary under that subparagraph still exist. (ii)TerminationUpon making a determination under clause (i) that the reasons for a finding under subparagraph (A)(i) with respect to a country no longer exist, the Secretary of State shall publish in the Federal Register notice of the determination and a statement of the facts on which the determination is based. (d)United States Agency for International Development(1)Sustainable food systems funding(A)Authorization of appropriationsIn addition to any other amounts provided for such purposes, there is authorized to be appropriated $300,000,000 for each fiscal year from 2021 through 2030 to the United States Agency for International Development to reduce demand for consumption of wildlife from wildlife markets and support shifts to diversified alternative sources of food and protein in communities that rely upon the consumption of wildlife for food security while ensuring that existing wildlife habitat is not encroached upon or destroyed as part of this process. (B)ActivitiesThe Bureau for Economic Growth, Education, and Environment, the Bureau for Resilience and Food Security, and the Bureau for Global Health of the United States Agency for International Development shall, in partnership with United States institutions of higher education and nongovernmental organizations, co-develop approaches focused on safe, sustainable food systems that support and incentivize the replacement of terrestrial wildlife in diets while ensuring that existing wildlife habitat is not encroached upon or destroyed as part of this process.(2)Addressing threats and causes of zoonotic disease outbreaksThe Administrator of the United States Agency for International Development shall increase activities in USAID programs related to biodiversity, wildlife trafficking, sustainable landscape, global health, food security, and resilience in order to address the threats and causes of zoonotic disease outbreaks, including through—(A)education;(B)capacity building;(C)strengthening human health surveillance systems for emergence of zoonotic disease, and strengthening cross-sectoral collaboration to align risk reduction approaches;(D)improved domestic and wild animal disease surveillance and control at production and market levels;(E)development of alternative livelihood opportunities where possible;(F)conservation of intact ecosystems and reduction of fragmentation and conversion of natural habitats to prevent the creation of new pathways for zoonotic disease transmission;(G)minimizing interactions between domestic livestock and wild animals in markets and captive production; and(H)supporting shifts from wildlife markets to diversified, safe, affordable, and accessible protein such as domestic animal- and plant-source foods through enhanced local and national food systems while ensuring that existing wildlife habitat is not encroached upon or destroyed as part of this process.(3)Immediate relief funding to stabilize protected areasThe Administrator of the United States Agency for International Development shall administer immediate relief funding to stabilize protected areas and conservancies.(e)Staffing requirements(1)Office of terrorism and financial intelligenceThe Under Secretary of the Treasury for Terrorism and Financial Intelligence is encouraged to hire additional investigators to bolster capacity for investigations and sanctions focused on individuals engaged in the activities described in subsection (c)(3)(A).(2)United States Agency for International DevelopmentThe Administrator of the United States Agency for International Development, in collaboration with the United States Fish and Wildlife Service, the United States Department of Agriculture Animal and Plant Health Inspection Service, and other Federal entities as appropriate, is authorized to hire additional personnel—(A)to undertake programs aimed at reducing the risks of endemic and emerging infectious diseases and exposure to antimicrobial resistant pathogens;(B)to provide administrative support and resources to ensure effective and efficient coordination of funding opportunities and sharing of expertise from relevant USAID bureaus and programs, including emerging pandemic threats;(C)to award funding to on-the-ground projects;(D)to provide project oversight to ensure accountability and transparency in all phases of the award process; and(E)to undertake additional activities under this Act.(f)Reporting requirements(1)Department of StateNot later than 180 days after the date of the enactment of this Act, and annually thereafter until 2030, the Secretary of State shall submit to the appropriate congressional committees a report describing—(A)the actions taken pursuant to this Act;(B)the impact and effectiveness of international cooperation on ending the use and operation of wildlife markets;(C)the impact and effectiveness of international cooperation on ending wildlife trafficking associated with wildlife markets; and(D)the impact and effectiveness of international cooperation on ending the international trade in live terrestrial wildlife for human consumption as food or medicine.(2)United States Agency for International DevelopmentNot later than 180 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a report—(A)describing the actions taken pursuant to this Act;(B)describing the impact and effectiveness of reducing demand for consumption of wildlife and associated wildlife markets;(C)summarizing additional personnel hired with funding authorized under this Act, including the number hired in each bureau; and(D)describing partnerships developed with other institutions of higher learning and nongovernmental organizations.5.Prohibition of import, export, and sale of certain live wild animals for human consumption(a)Prohibition(1)In generalChapter 3 of title 18, United States Code, is amended by inserting after section 43 the following:44.Prohibition of import, export, and sale of certain live wild animals for human consumption(a)DefinitionsIn this section—(1)the phrase human consumption shall include all consumption as food or medicine except consumption that is incidental to lawful hunting activity.(2)the term live wild animal means a live wild mammal, bird, reptile, or amphibian, whether or not bred, hatched, or born in captivity with the exception of ruminants; and(3)the term wild has the meaning given that term in section 42.(b)ProhibitionsIt shall be unlawful for any person—(1)to import or export any live wild animal for human consumption as food or medicine;(2)to sell for human consumption as food or medicine a live wild animal, including through sale or purchase at a live animal market; or(3)to attempt to commit any act described in paragraph (1) or (2).(c)Penalties(1)In generalAny person who knowingly violates subsection (b) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both.(2)Multiple violationsEach violation of subsection (b) shall constitute a separate offense.(3)VenueA violation of subsection (b) may be prosecuted in the judicial district in which the violation first occurred and any judicial district in which the defendant sold the live wild animal..(2)Conforming amendmentThe table of sections for chapter 3 of title 18, United States Code, is amended by inserting after the item relating to section 43 the following:44. Prohibition of import, export, and sale of certain live wild animals for human consumption..(b)FundingThere is authorized to be appropriated to carry out section 44 of title 18, United States Code, as added by subsection (a), $35,000,000 for each of fiscal years 2021 through 2030.6.Law enforcement attache deployment(a)In generalBeginning in fiscal year 2021, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, in consultation with the Secretary of State, shall require the Chief of Law Enforcement of the United States Fish and Wildlife Service to hire, train, and deploy not fewer than 50 new United States Fish and Wildlife Service law enforcement attaches, and appropriate additional support staff, at one or more United States embassies, consulates, commands, or other facilities—(1)in one or more countries designated as a focus country or a country of concern in the most recent report submitted under section 201 of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7621); and(2)in such additional countries or regions, as determined by the Secretary of Interior, that are known or suspected to be a source of illegal trade of species listed—(A)as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or(B)under appendix I of the Convention on International Trade in Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973 (27 UST 1087; TIAS 8249). (b)FundingThere is authorized to be appropriated to carry out this section $150,000,000 for each of fiscal years 2021 through 2030.